Citation Nr: 0635766	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-25 995	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to a disability evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1967 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2003 and January 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The veteran was service-connected for PTSD in 1986 and rated 
as 30 percent disabling.  He submitted a claim for an 
increased rating in February 2003, and was granted an 
increase to 50 percent in a rating decision dated in November 
2003.  A claim of entitlement to total disability based on 
individual employability (TDIU) was denied by a rating 
decision dated in January 2004.


FINDINGS OF FACT

1.  The veteran's PTSD is evidenced by irritability, 
depressed mood, fair insight, sleep disturbed by nightmares, 
and self-isolation; he has not sought any medical treatment 
or therapy for his PTSD.

2.  The veteran's service-connected disability does not, by 
itself, preclude the veteran's substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an award of a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) have been not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran was afforded a VA PTSD examination in July 2003 
in connection with his request for an increased rating.  The 
examiner noted that he had reviewed the veteran's case file 
and medical records and conducted a clinical review and 
mental status examination.  

The veteran, once a plumber and welder, noted that he had 
last worked in 1996, but that he had been on various forms of 
disability since an ankle injury on the job.  The veteran 
also noted that his current marriage was "good," but that 
his chronic marital problems (that resulted in five divorces) 
were more likely his fault, though he was not able to 
elaborate.  The veteran reported that he had not been 
followed by any mental health care providers and had not been 
on any psychotropic medication.  Asked why he did not get 
involved in treatment, the veteran responded that he did not 
like to talk about his disability.  The veteran reported 
PTSD-related symptoms of nightmares with night sweats, 
disturbed sleep, intrusive thoughts of the Vietnam war, and 
chronic anxiety and tension.  

The examiner reported that the veteran's dress and hygiene 
were appropriate and within normal limits.  Speech was 
described as broken; eye contact was sporadic.  The veteran 
described his mood as irritable at times.  The examiner noted 
that the veteran had trouble labeling his feelings, and that 
he looked and sounded quite depressed and anxious.  There was 
no evidence of hallucinations or delusions, and there was no 
history of homicidal or suicidal ideations.  Attention, 
concentration, reasoning, and judgment were within normal 
limits.  Insight was described as fair, based on the 
veteran's scant appreciation of the help that was potentially 
available to him and of the limiting impact his symptoms had 
on his life.  Activities of daily living included playing 
with his dog, staying busy around the yard, watching 
television, and socializing at the local VFW hall.  He denied 
any specific interests or hobbies.  The examiner noted that 
the veteran had a long history of alcohol abuse and 
dependence without treatment, but that he reported trying to 
limit his intake.  

The examiner's DSM-IV Axis I diagnoses were PTSD and alcohol 
dependence.  The global assessment of functioning (GAF) score 
was 50.  The examiner concluded that the veteran continues to 
suffer from PTSD, and has chosen to isolate himself and 
struggle with the symptoms by himself.  He concluded that, at 
the present time, the veteran would find it extremely 
difficult to function either physically or emotionally in the 
workplace.  

Also of record are documents from the Social Security 
Administration (SSA), including the June 1999 findings of an 
Administrative Law Judge (ALJ), based on the medical evidence 
before him, that the veteran was disabled for Social Security 
disability purposes, and that the disability was a result of 
residuals of his foot injury, his mental retardation 
evidenced by a full scale IQ score of 70, his PTSD, and a 
dysthymic disorder.  Records associated with the ALJ's 
decision include findings consistent with those made at the 
VA examination as described above.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 70 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

Here, the July 2003 examination revealed that the veteran's 
dress and hygiene were within normal limits.  He described 
his mood as irritable a times.  The veteran looked and 
sounded quite depressed and anxious.  There was no evidence 
of hallucinations, delusions, homicidal or suicidal 
ideations; attention, concentration, reasoning, and judgment 
were within normal limits; insight was described as fair.  
The veteran has not worked since an industrial accident left 
him disabled, and the examiner here noted that the veteran 
would find it extremely difficult to function both physically 
and emotionally in the workplace.  Socialization was limited, 
but not non-existent.  

Based on all of the evidence of record, the Board finds that 
the veteran's disability picture more nearly approximates the 
criteria required for the currently assigned 50 percent 
rating, and that a higher rating is not warranted.  A 70 
percent evaluation is not warranted because, while there is 
PTSD-related occupational and social impairment in addition 
to his non-service-connected physical and mental impairment, 
there is no evidence of symptoms typical of the criteria for 
a 70 percent rating such as suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical, 
obscure, or irrelevant speech, or near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  By his own account he has 
episodic irritability, but there is no evidence of unprovoked 
irritability with periods of violence.  There is no evidence 
of spatial disorientation or neglect of personal appearance 
and hygiene.  No comment has been made by either the veteran 
or his examiners regarding difficulty in adapting to 
stressful circumstances, including work or a worklike 
setting.  The veteran has had marital difficulties as 
evidenced by his multiple divorces, but he described his 
current marriage as "good."

The Board thus finds that an increased rating for the 
veteran's service-connected PTSD is not warranted.  The 
preponderance of the evidence is against the claim.

II.  TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2005).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability(ies).  38 C.F.R. §§ 3.340, 
3.341, 4.16.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history, and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities.  Here, the 
veteran's sole service-connected disability is PTSD, rated at 
50 percent disabling, which does not meet the above-listed 
minimum requirements for consideration under 38 C.F.R. § 
4.16(a). 

As for application of 38 C.F.R. § 4.16(b), the Board notes 
that the evidence does not show an exceptional or unusual 
disability picture as would render the veteran unable to 
secure and follow a substantially gainful occupation due 
solely to his service-connected disability.  The evidence of 
record does not demonstrate that the veteran's service-
connected disability has resulted in hospitalization or other 
debilitation such that he could not follow gainful 
employment.  See 38 C.F.R. § 3.321(b)(1).  Although he has 
limited occupational and educational experience, his PTSD 
does not, as noted above, affect his ability to work beyond 
what is contemplated by the currently assigned rating.  He 
experiences reduced reliability and productivity, but there 
has been no indication that his PTSD alone causes total 
occupational impairment.  

The Board has taken into account the finding of the SSA ALJ 
that the veteran is disabled within the meaning of the Social 
Security Act and is therefore entitled to disability benefits 
because of his inability to engage in any substantial gainful 
activity.  The Board notes, however, that the criteria for 
establishing disability under SSA regulations is different 
from establishing entitlement to TDIU under VA regulations.  
As noted, the SSA award of disability benefits was based on 
several physical and mental disabilities, only one of which 
was his service-connected PTSD.  On the other hand, a VA 
award of TDIU must be based solely on a veteran's service-
connected disability.  

For the reasons set out above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to TDIU.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003 and November 2004.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to these claimed benefits, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) for each claim, reporting the results of its reviews, 
and the text of the relevant portions of the VA regulations.  

The Board notes that the notifications did not include the 
criteria for assigning an effective date should an award be 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, by requesting an increased rating for his 
PTSD, and then requesting a still higher rating after the 
initial increase was awarded, the veteran clearly understood 
that disability ratings are assigned by applying relevant 
diagnostic codes.  Moreover, the specific rating criteria for 
PTSD were provided to the veteran in a SOC issued in May 
2004.  The Board also notes that the veteran was told in the 
rating decision that awarded the 50 percent rating that the 
effective date of the increase was the date of receipt of his 
claim.  Because the veteran has already been apprised of the 
rating criteria for assigning PTSD disability ratings and for 
award of an effective date, the Board finds that a remand is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Moreover, given the 
Board's decision, the criteria regarding the assignment of an 
effective date are not pertinent.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured an 
examination in order to ascertain the severity of his 
service-connected disability.  VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to a disability evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD) is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


